DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/21/2021 has been entered.  Claims 1-6 and 8-21 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/235681 (US 20200205807 A1) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus comprising all the structural and functional limitations and further comprising a platform for holding a buttress with proximal and distal platform portions respectively have a proximal stiffness and a different, distal stiffness in the transverse direction wherein the proximal platform portion has a proximal transverse depth, wherein the distal platform portion has a distal transverse depth, and wherein the proximal transverse depth is less than the distal transverse depth, wherein the platform continuously tapers from the distal platform portion toward the proximal platform portion, wherein the platform is wedge-shaped, a platform pad and a plurality of reliefs in at least one of the proximal and distal platform portions, wherein the plurality of reliefs are configured to generate the differing proximal and distal stiffness in the platform  the plurality of reliefs include a plurality of channels, wherein the plurality of channels extend transversely into the platform pad and longitudinally along the proximal and distal platform portions wherein at least one channel has proximal channel depth and a different distal channel depth. Having the different stiffness via different 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 





/ROBERT F LONG/Primary Examiner, Art Unit 3731